Order, entered on September 10, 1958, denying plaintiff’s motion for a preference under subdivision 5 of rule V of the New York County Supreme Court Trial Term Rules, and' directing that the cause be transferred to Orange County, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to the appellant, and the motion for a preference granted, with $10 costs. Plaintiff is a resident of New York County. Defendants-respondents are residents of and were served in Rockland County and Orange County, respectively. It does not appear that personal service could be effected within the City of New York on the defendants. The rule was not intended to exclude a case from moving along in regular order on the calendar where the plaintiff is a resident of New York County and the action is brought, as this one was, in the Supreme Court for jurisdictional reasons. Concur —Valente, J. P., McNally, Stevens, Eager and Steuer, JJ.